Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the previous non-final office action, mailed Oct 6, 2021, 
Claims 9 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nguyen (US 2006/0163892); 
Claims18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Corbett (5,893,595) and 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-5 of U.S. Patent No. 9,902,574. 
The applicant cancelled claims 9, 16, and 18-20 in the provided amendment, filed Jan 6, 2022. Note that claims 1-8 are not rejected by the prior art except double patenting rejection. Applicant overcame the double patenting rejection by claiming a terminal disclaimer, filed Jan 6, 2022. Therefore, claims 1-8 are now allowable. Also note that applicant provides the dependent claims 10-15 and 17 to depend on the allowed independent claim 1, instead of an independent claim 9. Therefore, claims 1-8, 10-15, and 17 are now allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651